Citation Nr: 0702876	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-14 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for Hepatitis C, 
cirrhosis of the liver, and liver transplant, for the purpose 
of an accrued benefits claim.

3.  Entitlement to service connection for end stage renal 
disease.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.  The veteran died in June 2003.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

At the time of his death, the veteran had unadjudicated 
claims for service connection for Hepatitis C, cirrhosis of 
the liver and liver transplant; service connection for end 
stage renal disease; and service connection for diabetes 
mellitus.  Following the veteran's death, on June 20, 2005, 
the RO issued a rating decision to the widow denying those 
claims.  Those claims are REMANDED to the RO via the Appeals 
Management Center.


FINDINGS OF FACT

1.  The veteran died in June 2003.  The cause of death was 
end stage liver disease secondary to hepatitis C.
2.  Service connection was not in effect for any disability 
at the time of the veteran's death in June 2003.

3.  The veteran's work as a Battery Aidman (Medical Corpsman) 
during service exposed him to blood and needle sticks in the 
performance of his duties.  No other risk factors for 
Hepatitis C are of record.  


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred during military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).

2.  A disability that was incurred during service caused, or 
contributed substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(y)(1), 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

A photocopy of an official death certificate dated in July 
2003 confirms the veteran's death on June 19, 2003.  The 
cause of death is listed as end stage liver disease, 
secondary to hepatitis C.  

The evidence is uncontroverted that the veteran handled 
blood, gave shots, and provided medical care during war games 
while in service.  The veteran, a medical corpsman, believed 
that he contacted hepatitis C in while performing active 
service in Germany.  

Correspondence from the veteran in February 2003 reads, in 
part, as follows:

My venture with Hepatitis C dates back 
to the mid/late 1970s after I served in 
the US Army as a Medic.  It was not 
until I had been out of the service a 
couple or so years that I found out that 
I had the disease.  I worked at the VA 
[place].  I got very sick at work and 
was sent to the employee clinic and 
ended up in the hospital for several 
weeks where it was discovered that I had 
the Hep-C....

While service medical records contain no record of in-service 
symptomatology or treatment for hepatitis, the evidence 
confirms that the veteran worked from April 1969 to November 
1970 as a Battery Aidman (Medical Corpsman) with the HHB 
[Headquarters and Headquarters Battery], 2d Battalion, 3d 
Artillery.  As such, the Board finds the veteran's report of 
contamination while in service to be consistent with the 
circumstances (risk factors) of his service.  38 U.S.C.A. § 
1154, 38 C.F.R. § 3.303(a).

Private medical records (including laboratory work and 
hospital records) dating from at least 1997 confirm a 
diagnosis of hepatitis C, and show that the veteran underwent 
a liver transplant in 1998.  

According to hospital records dated in February 1998, the 
veteran had a "history of liver cirrhosis, status post 
interferon treatment many, many years ago, on transplant 
evaluation now."  [emphasis added].  The notion that the 
veteran's hepatitis was long-standing is buttressed by the 
May 2003 compensation and pension examiner's opinion, that 
the veteran's hepatitis C "was transmitted through 
occupational exposure," and that it was "most likely 
contracted through his employment as a medic...."  The record 
contains no evidence to the contrary.

While the record lacks evidence of any in-service complaints 
of or treatment for hepatitis, in view of risk factors 
associated with the veteran's service as a Battery Aidman and 
the May 2003 examiner's opinion that the veteran's hepatitis 
C was transmitted through occupational exposure, the Board 
finds the evidence to be in relative equipoise.  Resolving 
all reasonable doubt in favor of the appellant, the Board 
finds that the veteran's hepatitis C was incurred during 
service.  38 C.F.R. § 3.303.  Based on this finding, and in 
view of certified evidence that the cause of the veteran's 
death was end stage liver disease secondary to hepatitis C, 
service connection for the cause of the veteran's death is 
warranted.  38 C.F.R. § 3.312.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision. 


ORDER

Service connection for the cause of the veteran's death is 
granted.


REMAND

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlicon v. West, 
12 Vet. App. 238 (1999).   Here, following the veteran's 
death, the RO issued a rating decision to the appellant on 
June 20, 2005, denying the veteran's claims for service 
connection for Hepatitis C, cirrhosis of the liver, and liver 
transplant; end stage renal disease; and diabetes mellitus.

In a statement from the appellant received in October 2005, 
she noted her disagreement with the denials contained in the 
June 2005 rating decision.  Again, in a statement received in 
February 2006, the appellant noted her disagreement with the 
denials contained in the June 2005 rating decision.  
Notwithstanding, there is no statement of the case of record.  
A remand is required.
Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case which addresses the issues of 
service connection for Hepatitis C, 
cirrhosis of the liver, and liver 
transplant; service connection for end 
stage renal disease; and service 
connection for diabetes mellitus.

2.  If any of the claims remain denied, 
the appellant should be advised of her 
right of appeal to the Board and the need 
to file a substantive appeal to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


